Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 17, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  146357                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146357
                                                                   COA: 300460
                                                                   Grand Traverse CC:
                                                                   10-011026-FC
  ALAN STARR TROWBRIDGE,
           Defendant-Appellant.

  _________________________________________/

         On April 7, 2015, the Court heard oral argument on the application for leave to
  appeal the September 25, 2012 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 17, 2015
           s0414
                                                                              Clerk